                  Case 19-10702-MFW             Doc 667       Filed 11/06/19         Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
SOUTHCROSS ENERGY PARTNERS, L.P.,         )                            Case No. 19-10702 (MFW)
et al.,                                   )
                                          )                            Jointly Administered
            Debtors.1                     )
_________________________________________ )

        NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
       HEARING ON NOVEMBER 6, 2019 AT 11:30 A.M. (EASTERN STANDARD TIME)

MATTER GOING FORWARD

1.         Motion of Debtors for Entry of an Order (I) Approving the Disclosure Statement, (II)
           Establishing Procedures for the Solicitation and Tabulation of Votes to Accept or Reject
           the Plan, (III) Approving the Form of Ballot and Solicitation Materials, (IV) Establishing
           the Voting Record Date, (V) Fixing the Date, Time, and Place for the Confirmation
           Hearing and the Deadline for Filing Objections Thereto, and (VI) Approving Related
           Notice Procedures (D.I. 521, Filed 10/4/19).

           Objection Deadline: October 21, 2019 at 4:00 p.m. (EDT).

           Responses Received:

           a)       The United States Trustee’s Objection to the Motion of Debtors for Entry of an
                    Order (I) Approving the Disclosure Statement, (II) Establishing Procedures for
                    the Solicitation and Tabulation of Votes to Accept or Reject the Plan, (III)
                    Approving the Form of Ballot and Solicitation Materials, (IV) Establishing the

1
 The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy
Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross Energy Operating, LLC (9605);
Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233);
Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing
Company Ltd. (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932);
Southcross Mississippi Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross
Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta Pipeline
LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas
Utility GP, LLC (3280); FL Rich Gas Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration
Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’ mailing address is 1717 Main Street,
Suite 5300, Dallas, TX 75201.
2
    Amended items appear in bold.
     Case 19-10702-MFW          Doc 667      Filed 11/06/19   Page 2 of 4



       Voting Record Date, (V) Fixing the Date, Time, and Place for the Confirmation
       Hearing and the Deadline for Filing Objections Thereto, and (VI) Approving
       Related Notice Procedures (D.I. 558, Filed 10/21/19);

b)     Objection of Cigna Entities to Disclosure Statement for Chapter 11 Plan for
       Southcross Energy Partners L.P. and its Affiliated Debtors (D.I. 559, Filed
       10/21/19);

c)     Informal comments from the United States Securities and Exchange Commission
       (the “SEC”);

d)     Informal comments from Willkie Farr & Gallagher LLP, counsel to the post-
       petition lenders and an ad hoc group of prepetition lenders (the “Secured
       Lenders”); and

e)     Informal comments from Wilmington Trust, National Association, as DIP Agent,
       Prepetition Revolving Credit Facility Agent, and Prepetition Term Loan Agent
       (“Wilmington Trust”).

Related Pleadings:

a)     Chapter 11 Plan for Southcross Energy Partners, L.P. and its Affiliated Debtors
       (D.I. 519, Filed 10/4/19);

b)     Disclosure Statement for Chapter 11 Plan for Southcross Energy Partners, L.P.
       and its Affiliated Debtors (D.I. 520, Filed 10/4/19);

c)     Notice of Disclosure Statement Hearing (D.I. 523, Filed 10/4/19);

d)     Order Shortening Notice of (A) Motion of Debtors for Entry of an Order (I)
       Approving the Disclosure Statement, (II) Establishing Procedures for the
       Solicitation and Tabulation of Votes to Accept or Reject the Plan, (III) Approving
       the Form of Ballot and Solicitation Materials, (IV) Establishing the Voting
       Record Date, (V) Fixing the Date, Time, and Place for the Confirmation Hearing
       and the Deadline for Filing Objections Thereto, and (VI) Approving Related
       Notice Procedures and (B) Applicable Dates and Deadlines in Connection with
       the Chapter 11 Plan for Southcross Energy Partners, L.P. and its Affiliated
       Debtors (D.I. 524, Filed 10/7/19);

e)     Notice of Rescheduled Disclosure Statement Hearing, Confirmation Hearing and
       Certain Other Deadlines Related to Confirmation of Debtors’ Chapter 11 Plan of
       Reorganization (D.I. 603, Filed 10/23/19);

f)     Chapter 11 Plan for Southcross Energy Partners, L.P. and its Affiliated Debtors
       (D.I. 633, Filed 10/28/19);




                                       -2-
      Case 19-10702-MFW         Doc 667     Filed 11/06/19    Page 3 of 4



g)     [BLACKLINE] Chapter 11 Plan for Southcross Energy Partners, L.P. and its
       Affiliated Debtors (D.I. 634, Filed 10/28/19);

h)     Disclosure Statement for Chapter 11 Plan for Southcross Energy Partners, L.P.
       and its Affiliated Debtors (D.I. 638, Filed 10/29/19);

i)     [BLACKLINE] Disclosure Statement for Chapter 11 Plan for Southcross Energy
       Partners, L.P. and its Affiliated Debtors (D.I. 639, Filed 10/29/19);

j)     Debtors’ Reply in Opposition to the Cigna Objection and in Further Support of
       Motion of Debtors for Entry of an Order (I) Approving the Disclosure Statement,
       (II) Establishing Procedures for the Solicitation and Tabulation of Votes to
       Accept or Reject the Plan, (III) Approving the Form of Ballot and Solicitation
       Materials, (IV) Establishing the Voting Record Date, (V) Fixing the Date, Time,
       and Place for the Confirmation Hearing and the Deadline for Filing Objections
       Thereto, and (VI) Approving Related Notice Procedures (D.I. 652, Filed
       10/31/19);

k)     Chapter 11 Plan for Southcross Energy Partners, L.P. and its Affiliated
       Debtors (D.I. 662, Filed 11/5/19);

l)     [BLACKLINE] Chapter 11 Plan for Southcross Energy Partners, L.P. and
       its Affiliated Debtors (D.I. 663, Filed 11/5/19);

m)     Disclosure Statement for Chapter 11 Plan for Southcross Energy Partners,
       L.P. and its Affiliated Debtors (D.I. 664, Filed 11/5/19); and

n)     [BLACKLINE] Disclosure Statement for Chapter 11 Plan for Southcross
       Energy Partners, L.P. and its Affiliated Debtors (D.I. 665, Filed 11/5/19).

Status: The Debtors have resolved the issues of the Office of the United States Trustee,
the SEC, Wilmington Trust, and the Secured Lenders. This matter is going forward with
respect to the objection filed by the Cigna Entities.




                                      -3-
            Case 19-10702-MFW   Doc 667     Filed 11/06/19     Page 4 of 4



Dated: November 6, 2019    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                           /s/ Joseph C. Barsalona II
                           Robert J. Dehney (No. 3578)
                           Andrew R. Remming (No. 5120)
                           Joseph C. Barsalona II (No. 6102)
                           Eric W. Moats (No. 6441)
                           1201 N. Market St., 16th Floor
                           PO Box 1347
                           Wilmington, DE 19899-1347
                           Telephone: (302) 658-9200
                           Facsimile: (302) 658-3989
                           rdehney@mnat.com
                           aremming@mnat.com
                           jbarsalona@mnat.com
                           emoats@mnat.com

                           - and -

                           DAVIS POLK & WARDWELL LLP
                           Marshall S. Huebner (admitted pro hac vice)
                           Darren S. Klein (admitted pro hac vice)
                           Steven Z. Szanzer (admitted pro hac vice)
                           450 Lexington Avenue
                           New York, New York 10017
                           Tel.: (212) 450-4000
                           Fax: (212) 701-5800
                           marshall.huebner@davispolk.com
                           darren.klein@davispolk.com
                           steven.szanzer@davispolk.com

                           Counsel for Debtors and Debtors in Possession




                                      -4-
